       Case 1:19-cv-07181-JGK Document 18 Filed 11/20/19 Page 1 of 3



                       UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF NEW YORK

ELI GOITEIN, Individually and On Behalf   Case No. 1:19-cv-07181-JGK
of All Others Similarly Situated,

                           Plaintiff,

             v.

JUST ENERGY GROUP INC., DEBORAH
MERRIL, JAMES LEWIS, PATRICK
MCCULLOUGH, and JIM BROWN,

                           Defendants.



       PLAINTIFF ELI GOITEIN’S NOTICE OF VOLUNTARY DISMISSAL
          Case 1:19-cv-07181-JGK Document 18 Filed 11/20/19 Page 2 of 3




       NOTICE IS HEREBY GIVEN that, pursuant to Federal Rule of Civil Procedure

41(a)(1)(A)(i), Plaintiff Eli Goitein (“Plaintiff”) hereby voluntarily dismisses this action, without

prejudice, as to all Defendants, without prejudice to his ability to participate in related actions as

an absent class member. As grounds therefore, Plaintiff states that: (1) Defendants have not

served an answer or a motion for summary judgment; and (2) this dismissal will not bind or

prejudice any party or member of the putative class.



                                               Respectfully submitted,


DATED: November 20, 2019                       GLANCY PRONGAY & MURRAY LLP


                                               By: s/ Lesley F. Portnoy
                                               Lesley F. Portnoy (LP-1941)
                                               230 Park Ave., Suite 530
                                               New York, NY 10169
                                               Telephone: (212) 682-5340
                                               Facsimile: (212) 884-0988
                                               Email: lportnoy@glancylaw.com

                                               Counsel for Plaintiff Eli Goitein




                                                  1
          Case 1:19-cv-07181-JGK Document 18 Filed 11/20/19 Page 3 of 3



                                    PROOF OF SERVICE

       I, the undersigned say:

       I am not a party to the above case and am over eighteen years old.

       On November 20, 2019, I served true and correct copies of the foregoing document, by

posting the document electronically to the ECF website of the United States District Court for

the Southern District of New York, for receipt electronically by the parties listed on the Court’s

Service List.

       I affirm under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct. Executed on November 20, 2019 at Los Angeles, California.



                                                    s/ Lesley F. Portnoy
                                                    Lesley F. Portnoy
